UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

SUMIT GUPTA, Individually and on Behalf
of All Others Similarly Situated,

Plaintiffs,
v.

POWER SOLUTIONS INTERNATIONAL,
INC., DANIEL P. GOREY, JAY J.
HANSEN, ELLEN R. HOFFING,
KENNETH LANDINI, MICHAEL  P.
LEWIS, MARY E. VOGT, and GARY S.
WINEMASTER,

Defendants.

 

 

Case No. 1:16-cv-08253
Consolidated with:
Case No. 1:16-cv-9599

Judge: Honorable Virginia M. Kendall

May 13, 2019 Final Approval Hearing

{PROEOSED] ORDER APPROVING
PLAN OF ALLOCATION OF NET SETTLEMENT FUND

This matter came on for hearing on May 13, 2019 (the “Final Approval Hearing”) on
Plaintiff's motion to determine whether the proposed plan of allocation of the Net Settlement
Fund (“Plan of Allocation”) created by the Settlement achieved in the above-captioned
consolidated class actions (the “Action”) should be approved. The Court having considered all
matters submitted to it at the Final Approval Hearing and otherwise; and it appearing that notice
of the Final Approval Hearing substantially in the form approved by the Court was mailed to all
Settlement Class Members who or which could be identified with reasonable effort, and that a
summary notice of the hearing substantially in the form approved by the Court was published in

Investor’s Business Daily and was transmitted over the PR Newswire pursuant to the

469651.1 POWERSOLUTIONS
specifications of the Court; and the Court having considered and determined the fairness and
reasonableness of the proposed Plan of Allocation,

NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

1. This Order approving the proposed Plan of Allocation incorporates by reference
the definitions in the Stipulation and Agreement of Settlement dated January 22, 2019 (ECF No.
135-1) (the “Stipulation”) and all capitalized terms not otherwise defined herein shall have the
same meanings as set forth in the Stipulation.

2. The Court has jurisdiction to enter this Order approving the proposed Plan of
Allocation, and over the subject matter of the Action and all parties to the Action, including all
Settlement Class Members.

3. Notice of Plaintiffs’ motion for approval of the proposed Plan of Allocation was
given to all Settlement Class Members who could be identified with reasonable effort. The form
and method of notifying the Settlement Class of the motion for approval of the proposed Plan of
Allocation satisfied the requirements of Rule 23 of the Federal Rules of Civil Procedure, the
Private Securities Litigation Reform Act of 1995 (15 U.S.C. §§ 77z-1(a)(7), 78u-4(a)(7)), due
process, and all other applicable law and rules, constituted the best notice practicable under the
circumstances, and constituted due and sufficient notice to all persons and entities entitled
thereto.

4. Copies of the Postcard Notice were mailed to 12,577 potential Settlement Class
Members, which directed Settlement Class Members and nominees to the Notice posted on the
Settlement Website, which included the Plan of Allocation, and no objections to the proposed
plans were submitted.

5. The Court hereby finds and concludes that the formula for the calculation of the

469651.1 POWERSOLUTIONS
”

claims of Claimants as set forth in the Plan of Allocation provided to Settlement Class Members
provides a fair and reasonable basis upon which to allocate the proceeds of the Net Settlement
Fund among Settlement Class Members with due consideration having been given to
administrative convenience and necessity.

6. The Court hereby finds and concludes that the Plan of Allocation is, in all
respects, fair and reasonable to the Settlement Class.

7. There is no just reason for delay in the entry of this Order, and immediate entry

by the Clerk of the Court is expressly directed.

Dated: Dug L (5 , 2019

 

469651.1 POWERSOLUTIONS
